               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   Civil Action No. 1:20-cv-00112-DSC

BRANDON JACK SKIDMORE,          )
                                )
            Plaintiff,          )
  vs.                           )
                                )                           ORDER
ANDREW M. SAUL,                 )
Acting Commissioner of          )
Social Security Administration, )
                                )
            Defendant.          )
_______________________________)


      THIS MATTER is before the Court on the Plaintiff’s Motion for Payment of

Attorney’s Fees [Doc 27].

      Plaintiff seeks an award of attorney’s fees in full satisfaction of any and all

claims by him in this case pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412 (“EAJA”). [Doc 27]. Defendant has not objected to the Motion.

      In light of the Court’s prior remand of this matter, and in the absence of any

contention by the Commissioner that his position was substantially justified or that

special circumstances exist that would render an award of attorney’s fees unjust, the

Court concludes that the Plaintiff is entitled to an award of attorney’s fees under the

EAJA.

     Plaintiff requests that the EAJA award be paid directly to his counsel as his

assignee. In support of this request, Plaintiff has submitted an Assignment of Fees
executed by the him, pursuant to which he has agreed to assign any EAJA fee award

in favor of counsel. [Doc 27-2]. The Court finds that the Commissioner should

accept this assignment of fees by the Plaintiff to counsel, and the Commissioner

shall pay that award of fees directly to counsel, provided that it is shown that

Plaintiff does not owe any debt to the United States Government which is subject to

offset. See Astrue v. Ratliff, 560 U.S. 586 (2010).



         IT IS THEREFORE, ORDERED that:

           Plaintiff’s Motion [Doc. 27] is hereby GRANTED, and he is hereby

           awarded attorney’s fees in the amount of Four Thousand Three Hundred

           Twenty-five Dollars and Eighty-five Cents, which sum is in full

           satisfaction of any and all claims by him in this case pursuant to 28 U.S.C.

           § 2412(d);

   (1)     Within thirty days of the entry of this Order, or some other time as

           determined by the Court upon good cause shown, the Commissioner shall

           inform Plaintiff’s counsel whether Plaintiff owes a debt to the Government

           by which this fee award may be offset.

   (2)     In the event that past-due benefits are awarded on remand, Plaintiff shall

           have sixty days after being served with notice of the past-due benefits

           award to file for an award of fees pursuant to the Social Security Act, 42

           U.S.C. § 406(b); and
(3)     No additional Petition pursuant to 28 U.S.C. § 2412(d) may be filed.



      SO ORDERED.
                           Signed: June 24, 2021
